Citation Nr: 1242888	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-38 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the female reproductive system to include ovarian and cervical cysts and abnormal bleeding.  

3.  Entitlement to service connection for a disability manifested by lumps in the breasts.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active service extended from December 1996 to May 2001 and from November 2001 to September 2006.  She also had a period of active duty for training from February 1995 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2007 rating decision, the RO, in pertinent part, denied service connection for lumps in the breast and granted service connection for a cesarean section scar with a noncompensable rating assigned, effective from September 9, 2006.  In the June 2008 rating decision, the RO denied entitlement to service connection for PTSD, and for cervical and ovarian cysts.  

In a September 2011 decision, the Board denied entitlement to a compensable disability rating for a service connected cesarean scar.  The other issues on appeal were remanded back to the RO for additional development of the record.  

The Board has rephrased the issues above with respect to the disability of the female reproductive system to include ovarian and cervical cysts and abnormal bleeding.  The Veteran has consistently maintained that all of her gynecological problems, cysts, pain, heavy bleeding and clotting are related, and were first incurred during active service.  In a prior remand of September 2011, the Board inadvertently presumed, based on the record, that the Veteran had undergone a hysterectomy in March 2010.  Based on evidence obtained at an August 2012 VA examination, it appears that the Veteran never had the March 2010 operation, and that a hysterectomy has not taken place.  In that same examination report, the examiner diagnosed the Veteran's current disability as anvolulatory uterine dysfunctional bleeding.  To comport with the Veteran's intentions, the Veteran's multiple individual claims in this regard, and in the interest of clarity, the issue has been rephrased as noted on the cover page of this decision.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the June 2008 rating decision.  A private examiner in June 2008, however, revealed additional diagnoses of generalized anxiety disorder and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

Unfortunately, the RO did not substantially comply with the September 2011 remand directives, and the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder and depression.  The Veteran also seeks service connection for a disability of the female reproductive system to include ovarian and cervical cysts and abnormal bleeding.  Finally, the Veteran maintains that service connection is warranted for a disability of the left breast manifested by large painful lumps.  

With regard to the claim for PTSD, the Veteran has consistently maintained that her currently diagnosed PTSD is related to three search and rescue missions that she served on during service in the Coast Guard as a Boat Crewmember while stationed at U.S. Coast Guard Station Destin, Florida from 1996-1998.  The Veteran described one of the missions as responding to a call of an elderly man overboard.  The second incident involved a decapitation of a man who was driving a bass boat and hit a tree.  The third incident involved a search and rescue of a 19-year old boy who hanged himself on the mast of a sail boat in the Destin area.  

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for any psychiatric abnormalities, including PTSD.  The Veteran, however, stated that she was treated for PTSD at the Jacksonville NAS (Naval Air Station) medical clinic in March 2003 for PTSD and the physician prescribed an anti-depressant and recommended counseling.  It does not appear that any attempts have been made to obtain these records.  Thus, additional development is necessary to determine if there was a diagnosis of PTSD in service.  After the last remand, the Veteran did submit a copy of a document listing the dates she had appointments in 2003, however, she did not provide the corresponding medical records nor were they requested by VA.  

Current medical evidence of record includes a private psychological evaluation from June 2008 noting a diagnosis of PTSD based on the Veteran's reported stressors and secondary diagnoses of generalized anxiety disorder and depression.  The evidence also includes a VA diagnosis of PTSD and depression.  However, this diagnosis, as well as the diagnosis provided by the private examiner in June 2008 is based on uncorroborated stressors.  While the Veteran has submitted the name of the deceased man she claims to have pulled out of the water in April 1996, no attempts have been made to determine his manner of death.  Furthermore, no attempts have been made to obtain outside police reports or other documentation that would corroborate the deaths of the three individuals reported by the Veteran.  In the September 2011 remand, the RO was specifically directed to attempt to corroborate the deaths of the deceased persons identified by the Veteran.  The RO was also specifically directed to contact local police in Destin, Florida and request police reports of the claimed incidents and obtain unit search and rescue records (SAR's) for the approximate date ranges in question.  

After the Board's September 2011 remand was issued, the Veteran submitted a lengthy statement providing a lot of detail regarding her stressors.  The RO contacted JSRRC and with regard to the first stressor, provided the following information:  Veteran contends that a fellow shipmate (R.H.) died due to a horrific car accident in March 2003.  The JSRRC was able to corroborate the R.H. died on the date specified by the Veteran, but they were unable to determine the cause of his death.  In their response, the JSRRC recommended that the RO request military police documentation for the accident by writing to the Coast Guard Investigative Service (CGIS) at 4200 Wilson Blvd., Suite 740, Arlington, VA  22203.  It does not appear that the RO took any additional steps to attempt corroboration of this stressor.  

With regard to the second stressor, the provided the following information to JSRRC for corroboration:  Veteran contended that she had to give CPR to a grotesque corpse, bloated and foaming at the mouth from drowning.  This was her first search and rescue mission with the Coast Guard, occurring in January 1997.  JSRRC was unable to corroborate this stressor.  Significantly, however, service personnel records show that the Veteran was awarded the Coast Guard Meritorious Unit Commendation for an Air Force F-16 crash case on 22 August 1997 and the subsequent salvage support provided by Station Destin.  It is unclear whether the Veteran's second stressor happened in conjunction with the August 1997 search and rescue mission.  Moreover, the Veteran has, on numerous occasions, provided the name of the man she believes was the same man who she pulled from the water.  In the September 2011 remand, the Board specifically directed the RO to obtain this identified man's cause of death.  It does not appear that any attempt was made to accomplish this directive.  

With regard to the third stressor, the Veteran reported that she was on an attempt to recover a boy who intentionally hanged himself from the mast of a boat.  She had to verify that he was dead and the cord around his neck had nearly severed his head off.  She was told to leave and that she had to leave him hanging until the police arrived.  The JSRRC was unable to corroborate this stressor.  

Finally, with regard to all of the stressor responses, JSRRC indicated that the command unit records (for 1997, 1998 & 2003) had been purged locally and were housed at the NARA - Southeast Region, 5780 Jonesboro Road, Morrow, GA  30260.  It does not appear that the RO took any additional attempts to contact the NARA to obtain these records.  

Although the RO provided a memo in June 2012 summarizing the actions taken in an attempt to corroborate the Veteran's stressors, it appears that they did not follow through with requests to the Coast Guard and NARA.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is necessary to substantially comply with the prior remand directives.

The Veteran was afforded a VA psychiatric examination in August 2012.  The examiner diagnosed the Veteran as having a depressive disorder, but found that she did not meet the DSM IV criteria for a diagnosis of PTSD.  In essence, the examiner indicated that because the Veteran's stressors had not been corroborated, that the Veteran did not have PTSD because she neither witnessed nor experienced a traumatic event.  

Although the examiner provided a diagnosis of depressive disorder, the examiner opined that it was less likely as not that the Veteran's depressive disorder either began during service or is a result of any event or incident in service.  The rationale provided was that there was no evidence of treatment in service.  The examiner further opined that it was at least as likely as not that the Veteran's depressive disorder was the result of the Veteran's unemployment and significant financial problems.  

Significantly, the VA examination report notes that the Veteran reported in 2007 that she saw a civilian therapist Dr. H, for a Social Security disability evaluation and that evaluation is of record.  It is not entirely clear whether the Veteran is receiving Social Security Disability benefits; however, given the possibility of such, an attempt to obtain the Social Security Administration (SSA) is required.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all documents pertaining to any award of benefits from the Social Security Administration (SSA), including (i) a copy of the decision awarding benefits, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision.  If the request for records is not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Attempt to corroborate the deaths of the three people identified by the Veteran in her stressor statements by accomplishing the following:  

(a)  The RO should contact local police in Destin, Florida and request police reports of the claimed incidents.  

(b)  Also request military police documentation for the reported car accident that killed R.H. by writing to the Coast Guard Investigative Service (CGIS), 4200 Wilson Blvd, Suite 740, Arlington, VA  22203.  

(c)  The RO should contact the NARA-Southeast Region, 5780 Jonesboro Road, Morrow, GA  30260 to obtain command unit records from 1997, 1998 and 2003 (see JSRRC responses).  

3.  Associate with the claims folder VA medical records pertaining to the Veteran that date from July 2012.  If no such records exist, a notation should be placed in the claims folder.  

4.  Contact the appropriate agencies to request records pertaining to mental health treatment at the Jacksonville NAS (Naval Air Station) medical clinic in 2003.  [Note: in-service mental health treatment records are maintained by the military or civilian treating facility and are not stored with the traditional service treatment records.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a].  

Request all other outstanding service treatment records, including all mental health records generated during the Veteran's period of active service from all appropriate resources possible.  Note negative replies in the claims file.   

If the records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) and she should be informed of alternate sources of evidence that can substitute for missing service treatment records.  

5.  After completion of all of the above, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of all current acquired psychiatric disabilities, to include PTSD, generalized anxiety disorder and/or depression, if any.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including the PTSD.  For all psychiatric disorders other than PTSD that are identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a current acquired psychiatric disorder that began during service, or is a result of any event or incident in service.  If the Veteran's stressors are corroborated, then the examiner should be asked to opine whether the Veteran has a diagnosis of PTSD that conforms to DSM-IV, as a result of her in-service stressors.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

6.  Following completion of the development requested, ensure that the examination report complies with the remand directives and, if not, return the examination report as insufficient.  Then, undertake any additional development deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


